Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 10-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayant (US 20140289140 A1) in view of Tseng et al. (hereinafter “Tseng”) (US 20130185355 A1).
As to claims 1, 19, and 20, Vijayant teaches a method and system for nearby friend notification, comprising: 
receiving an indication of a first location of a first mobile-client system of a first user associated with an online social network [0038, 0051] (“At exchange 214, location data transceiver of the mobile device 202 carried by the first user sends user's location information such as longitude and latitude coordinates, or elevation to location engine 105. Dependent on this location information, location engine 105 determines the location of the first user.”)
identifying one or more second users from among a plurality of users associated with the online social network based on one or more notification rules [0038-0039, 0052] (”After comparing the locations of the first and additional users, location engine 105 identifies those additional users that are in geographic proximity to the first user. In some implementations, a selection of geographic proximity preferences can be received from the first user that sets thresholds of proximities. Once the nearby users are identified, the location engine 105 forwards them to matching engine 125 at exchange 236.”) Vijayant teaches in paragraph [0019] (“The technology disclosed enables a user to set business preferences that can be used as the basis to identify other nearby users who are of interest to the user or with whom the user would prefer to interact.”) Vijayant teaches in paragraph [0033] (“Examples of such business preferences can include industries in which other nearby users work in, geographic territories within which other nearby users are professionally active, or job functions of other nearby users.”)
wherein each identified second user is associated with a second mobile-client system having a second location within a threshold distance of the first location, and wherein each identified second user is within a degree of separation of the first user on the online social network [0039, 0053-0054] (“After comparing the locations of the first and additional users, location engine 105 identifies those additional users that are in geographic proximity to the first user. In some implementations, a selection of geographic proximity preferences can be received from the first user that sets thresholds of proximities. Once the nearby users are identified, the location engine 105 forwards them to matching engine 125 at exchange 236.”) Vijayant teaches in paragraph [0040] (“At exchange 248, matching engine 125 invokes preferences data store 108 to filter the identified nearby users dependent on the business preferences of the first user and find networking prospects for the first user.”) Vijayant teaches in paragraph [0036] (“Once identified, matching engine 125 presents the networking prospects across a user interface of a computing device. In some implementations, it can run analytics such as ranking, annotation, clustering, classification, and prioritization over the generated results. In other implementations, it can stratify the networking prospects into industry types, geographic territories, job functions, skills, and expertise, etc. preferred by the particular user, professional circles of the particular user, degrees of separation with the particular user, social proximities to particular user, and most importantly, location proximities to the particular user.”)
sending a notification to the mobile-client system of the first user, the notification referencing one or more of the identified second users [0040, 0054] (“At exchange 248, matching engine 125 invokes preferences data store 108 to filter the identified nearby users dependent on the business preferences of the first user and find networking prospects for the first user. In some implementations, the identified nearby users are filtered dependent on the availability of the first user by comparing the first user's scheduled availability with that of the additional users'. Then at exchange 256, matching engine 125 suggests the networking prospects to the first user for rendezvous.”) Vijayant teaches in paragraph [0049] (“Networking prospects tab 506 displays the networking prospects that meet the business preferences specified by the user in the preferences tab 502. Matched prospects (518, 528 and 538), `Ben Kinsley`, `Joe Hunt` and `Bill Raymond`, can be identified through their digital business cards, images, contact information, social handles, etc. along with supplemental attendee information accessible through drill down features of business profile tabs 519, 529, and 539. In one implementation, networking prospects tab 506 highlights the level of proximity of the identified networking prospects in terms of distance.”)
Vijayant teaches present the suggestion to the user based on at least a degree of separation [0054]. Vijayant does not explicitly teach a threshold degree of separation of the first user on the online social network.
However, Tseng teaches providing relevant information for a user of a social networking system based on user preference and social information. especially, Tseng teaches limit the suggestions based on a threshold degree of separation of the first user on the online social network [0006, 0080-0081] [Additionally, in some embodiments, the computing device may limit the suggestions based on the user's social graph in order to generate suggestions of greater relevance to the user. For example, the computing device may only select suggestions associated with nodes within a specified degree of separation for the user's node. In other embodiments, the computing device may only select suggestions associated with nodes connected to the user's node via edges instigated by the user].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Tseng with the teachings of Vijayant for the purpose of further defining the specified degree of separation of the first user on the online social network to generate suggestion of nearby friends to the first user.
As to claim 2, Vijayant teaches receiving, for each of one or more of the second users, an indication of the second location of the second mobile-client system of the second user [0038].
As to claim 3, Tseng teaches receiving a request by the first user to send a second notification referencing the first user, the first location, and a content item to the one or more second users of the online social network, wherein: the content item comprises one or more of a text, a photo, a video, an audio recording, a status update, or a message [0023-0025, 0080-0083].
As to claim 6, Vijayant teaches wherein the notification comprises one or more of a SMS message, a MMS message, an email message, a banner notification, a pop-up notification, an in-app notification, a cloud-to-device notification, or any combination thereof [0048-0049].
As to claim 7, Vijayant teaches Vijayant teaches wherein the notification is automatically sent to the mobile-client of the first user responsive to the one or more notification rules being satisfied [0040, 0048-0049, 0053-0054]. 
As to claim 10, Vijayant teaches wherein the one or more notification rules comprise refraining from sending a notification if one or more of: the first or second location is a hotspot associated with the first or second user, respectively; the first or second location is stationary for at least a predetermined time period; a social closeness of the first user with respect to the second user exceeds a threshold value; a previous notification referencing the second user was sent to the first user within a threshold previous time period; the first user and second user were recorded as being at the same location within a threshold previous time period; the first or second location is not accurately determined; or the first user is determined to be already aware that the second user is nearby – in paragraph [0039] (“After comparing the locations of the first and additional users, location engine 105 identifies those additional users that are in geographic proximity to the first user. In some implementations, a selection of geographic proximity preferences can be received from the first user that sets thresholds of proximities. Once the nearby users are identified, the location engine 105 forwards them to matching engine 125 at exchange 236.”) Vijayant teaches in paragraph [0040] (“At exchange 248, matching engine 125 invokes preferences data store 108 to filter the identified nearby users dependent on the business preferences of the first user and find networking prospects for the first user.”) Vijayant teaches in paragraph [0036] (“Once identified, matching engine 125 presents the networking prospects across a user interface of a computing device. In some implementations, it can run analytics such as ranking, annotation, clustering, classification, and prioritization over the generated results. In other implementations, it can stratify the networking prospects into industry types, geographic territories, job functions, skills, and expertise, etc. preferred by the particular user, professional circles of the particular user, degrees of separation with the particular user, social proximities to particular user, and most importantly, location proximities to the particular user.”) Vijayant teaches in paragraph [0054] (“At action 625, the identified networking prospects are presented to the first across a user interface of a computing device. In some implementations, analytics such as ranking, annotation, clustering, classification, and prioritization are applied to the generated results. In one implementation, the networking prospects are ranked dependent on the number of matching business preferences and level of geographical proximities to the first user. In another implementation, the networking prospects are stratified into industry types, geographic territories, job functions, skills, and expertise, etc. preferred by the first user, professional circles of the first user, degrees of separation with the first user, social proximities to the first user.”)
As to claim 11, Vijayant teaches wherein a notification may be sent if a predetermined number of the notification rules are satisfied – in paragraph [0039] (“After comparing the locations of the first and additional users, location engine 105 identifies those additional users that are in geographic proximity to the first user. In some implementations, a selection of geographic proximity preferences can be received from the first user that sets thresholds of proximities. Once the nearby users are identified, the location engine 105 forwards them to matching engine 125 at exchange 236.”) Vijayant teaches in paragraph [0040] (“At exchange 248, matching engine 125 invokes preferences data store 108 to filter the identified nearby users dependent on the business preferences of the first user and find networking prospects for the first user.”) Vijayant teaches in paragraph [0036] (“Once identified, matching engine 125 presents the networking prospects across a user interface of a computing device. In some implementations, it can run analytics such as ranking, annotation, clustering, classification, and prioritization over the generated results. In other implementations, it can stratify the networking prospects into industry types, geographic territories, job functions, skills, and expertise, etc. preferred by the particular user, professional circles of the particular user, degrees of separation with the particular user, social proximities to particular user, and most importantly, location proximities to the particular user.”) Vijayant teaches in paragraph [0054] (“At action 625, the identified networking prospects are presented to the first across a user interface of a computing device. In some implementations, analytics such as ranking, annotation, clustering, classification, and prioritization are applied to the generated results. In one implementation, the networking prospects are ranked dependent on the number of matching business preferences and level of geographical proximities to the first user. In another implementation, the networking prospects are stratified into industry types, geographic territories, job functions, skills, and expertise, etc. preferred by the first user, professional circles of the first user, degrees of separation with the first user, social proximities to the first user.”)
As to claim 16, Vijayant teaches “wherein the notification further specifies a distance of each referenced second user from the first user” – in paragraph [0049] (“In one implementation, networking prospects tab 506 highlights the level of proximity of the identified networking prospects in terms of distance.”) 
As to claim 17, Vijayant teaches “wherein the notification is sent to the first user for presentation in a list comprising at least one notification” – in paragraph [0049] (“Networking prospects tab 506 displays the networking prospects that meet the business preferences specified by the user in the preferences tab 502. Matched prospects (518, 528 and 538), `Ben Kinsley`, `Joe Hunt` and `Bill Raymond`, can be identified through their digital business cards, images, contact information, social handles, etc. along with supplemental attendee information accessible through drill down features of business profile tabs 519, 529, and 539.”). Vijayant teaches “wherein the list is ordered based on one or more of: a distance of each referenced second user from the first user; or a time that each notification was sent to the first user” – in paragraph [0049] (“In some implementations, user interface 500 can also include other filters such as availabilities and geographic proximities that identify which networking prospects are available in the same windows of time as the user or which networking prospects are more nearby to the user than others. In one implementation, networking prospects tab 506 highlights the level of proximity of the identified networking prospects in terms of distance. In another implementation, it lists them in a descending order based on the most number of matched business preferences or imminent availability.”)
As to claim 18, Vijayant teaches “wherein the first location is based on one or more of a global position system (GPS) signal, a Wi-Fi signal, or a cellular radio signal” – in paragraph [0019] (“The nearness of the other users is determined by their geographic proximity to the user, which can be calculated using location-based services such as global positioning system (GPS), global navigation satellite system (GNSS), WiFi, near field communication (NFC), or QR codes, WiFi fingerprints/triangulation, etc.”) Vijayant teaches in paragraph [0029] A user's arrival at a location is automatically detected using, e.g., GNSS, WiFi, Bluetooth, RFID, NFC, or QR codes. In one implementation, location engine 105 can perform location comparisons using GPS information to ascertain that the user is within ten feet of another user. Other threshold distances such as or in a range of 5, 10, 20 or 50 feet can be used. In other implementations, WiFi fingerprints/triangulation, Bluetooth, NFC proximity, RFID or QR scanning codes can be used to immediately detect the arrival of the user at the location.
Claims 4, 8-9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayant in view of Tseng, and further in view of Cuervo (US 20120296987 A1).
As to claim 4, Combination of Vijayant and Tseng teaches “The method of claim 3” – refer to claim 3 for reference(s). Vijayant does not teach further comprising, in response to the request by the first user, for each of one or more of the second users, sending the second notification to the second mobile-client system associated with the second user.
However, Cuervo teaches “further comprising, in response to the request by the first user, for each identified second user associated with a mobile-client system having a second location within the threshold distance of the first location, sending the notification to the mobile-client system associated with the second user” – in paragraph [0025] (“In one embodiment, the list may be sorted so that likely recipients are closer to the top of the list, thereby making it easier for the sending user to select the desired recipient. For example, the provided list may be sorted according to a measure of affinity that the sender has for the users on the list, as provided by the affinity predictor 130. In this way, closer friends will appear towards the top of the list. Alternatively, the list may be sorted based on the proximity of the users on the list to the sending user. The list may also be filtered by location. For example, when a user is determined to have arrived at a location, the user may be presented with connections of the user that are determined to be within a threshold distance of the user. For example, if a user living in New York is visiting San Francisco, the connections of the user that live close to San Francisco may be presented to the user. This allows the user to send a lightweight message to the connections living close to the San Francisco, letting them know that he is visiting San Francisco. A user can send a check-in message to the social networking system indicating that the user arrived at a location, for example, a restaurant. The user can be presented with connections of the user that also sent a check-in message indicating they arrived at the same location or nearby locations, for example, a mall in which the restaurant is located. This allows the user to send a lightweight message the friends at the location or nearby locations.”)
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Cuervo with the teachings of Vijayant and Tseng for the purpose of for each identified second user associated with a mobile-client system having a second location within the threshold distance of the first location, sending the notification to the mobile-client system associated with the second user to communicate a location of user to another user in a social networking system.
As to claim 8, Cuervo teaches “further comprising generating a location history associated with the first user or the second user, the location history comprising, for each user: one or more geographic locations associated with the user; and one or more time stamps corresponding to each of the geographic locations” – in paragraph [0005] (“In one embodiment, a poke includes the location of the sender who initiated the poke, in addition to implicitly registering the time of communication. The location and time may add contextual meaning to a poke that is shared between a pair of users. Depending on the relationship between the users on the social networking system, additional meaning may be ascribed to the poke by the person receiving it. In one embodiment, two users may access a user interface to view a history of the pokes between the two users, where the history contains the locations and times of the pokes. Beneficially, the users may use this history for a number of applications that may extend beyond the social networking system. For example, applications by third party providers may access the poke functionality described herein via a set of APIs, thereby using the social networking system to provide similar lightweight communication mechanism and/or otherwise take advantage of the use of the poke communication mechanism within the social networking system.”).
As to claim 9, Cuervo teaches “wherein the location history may be updated based on check-in activities of the first user or the second user” – in paragraph [0025] (“The list may also be filtered by location. For example, when a user is determined to have arrived at a location, the user may be presented with connections of the user that are determined to be within a threshold distance of the user. For example, if a user living in New York is visiting San Francisco, the connections of the user that live close to San Francisco may be presented to the user. This allows the user to send a lightweight message to the connections living close to the San Francisco, letting them know that he is visiting San Francisco. A user can send a check-in message to the social networking system indicating that the user arrived at a location, for example, a restaurant. The user can be presented with connections of the user that also sent a check-in message indicating they arrived at the same location or nearby locations, for example, a mall in which the restaurant is located. This allows the user to send a lightweight message the friends at the location or nearby locations.”).
As to claim 12, Cuervo teaches Cuervo teaches “wherein the first user and second user were recorded as being at the same location within a threshold previous time period based on a comparison of a location history associated with the first user with a location history associated with the second user” – in paragraph [0005] (“In one embodiment, a poke includes the location of the sender who initiated the poke, in addition to implicitly registering the time of communication. The location and time may add contextual meaning to a poke that is shared between a pair of users. Depending on the relationship between the users on the social networking system, additional meaning may be ascribed to the poke by the person receiving it. In one embodiment, two users may access a user interface to view a history of the pokes between the two users, where the history contains the locations and times of the pokes. Beneficially, the users may use this history for a number of applications that may extend beyond the social networking system. For example, applications by third party providers may access the poke functionality described herein via a set of APIs, thereby using the social networking system to provide similar lightweight communication mechanism and/or otherwise take advantage of the use of the poke communication mechanism within the social networking system.”).
As to claim 13, Cuervo teaches “wherein the location history of the first user or the location history of the second user is not accurately determined if the location history does not have a time stamp associated with a geographic location within a threshold previous time period” – in paragraph [0030] (“The social networking system 100 then logs the poke 214 in the poke history 118. The logged information may include one or more of a timestamp, a sender ID, a recipient ID, and a sender location. In a particular embodiment, the timestamp may be the time the poke request is received 206. In another embodiment, it may be the time the social networking system 100 transmits 210 the poke to the recipient. Responsive to receiving the poke, the recipient's user device 185b may also obtain its location and report that location back to the social networking system 100, which may in turn include the recipient's location with the logged poke. The social networking system 100 may also communicate the recipient's location back to the sender, subject to privacy settings.”).
As to claim 14, Cuervo teaches “wherein the first user is determined to be already aware that the second user is nearby based on a comparison of a location history associated with the first user with a location history associated with the second user” – in paragraph [0006] (“For example, this user interface may include a list of other users of the social networking system with whom a user has established a relationship (e.g., the user's friends), and this list may be organized contextually. In one embodiment, such as where the user interface is presented on a mobile device, the list of friends may be sorted by geographic proximity.”).
As to claim 15, Cuervo teaches “wherein the first user is determined to be already aware that the second user is nearby based on a communication between the first user and the second user” – in paragraph [0006] (“For example, this user interface may include a list of other users of the social networking system with whom a user has established a relationship (e.g., the user's friends), and this list may be organized contextually. In one embodiment, such as where the user interface is presented on a mobile device, the list of friends may be sorted by geographic proximity.”)
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayant in view of Tseng, and further in view of Harik et al. (hereinafter “Harik”) (US 20140067931 A1).
As to claim 5, Combination of Vijayant and Tseng teaches “The method of claim 1” – refer to claim 1 for reference(s). Vijayant does not explicitly teach identifying one or more second users of the plurality of users is further based on an affinity coefficient between the first user and the second users.
However, Harik teaches “wherein identifying one or more second users of the plurality of users is further based on an affinity coefficient between the first user and the second users” – in paragraph [0027] (“In other embodiments, the contact matching process may determine an affinity score between a node and the first user. An affinity score may be 1.0 if the node's corresponding user is the first user's immediate family members (e.g., parents, siblings). An affinity score may be 0.9 if the node's corresponding user frequently communicates with the user. An affinity score may be 0.7 if the node's corresponding user is the user's first -degree social contact in the social graph. Interaction between users on a social-networking system, such as chats, wall posts, emails, and the like, can also be used in scoring affinities between users of the social-networking system. Methods of measuring affinity scoring are described later. The contact matching process may adjust the confidence score for a node by multiplying the confidence score by the node's affinity score with the first user”).
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Harik with the teachings of Vijayant and Tseng for the purpose of based on an affinity coefficient between the first user and the second users to enable a user to set preferences that can be used as the basis to identify other nearby users who are of interest to the user or with whom the user would prefer to interact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115